Citation Nr: 1432256	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-30 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for right and left hand disability.

2.  Entitlement to service connection for right and left elbow disability.

3.  Entitlement to waiver of recovery of the debt of $11,673.73 due to overpayment of VA compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to May 1995.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin denying service connection for right and left hand and elbow disabilities, and a July 2010 decision of the RO Committee on Waivers and Compromises that determined that the Veteran was not entitled to a waiver of recovery of overpayment of $11,637.73 in VA benefits.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.  

The issues of entitlement to service connection for right and left hand and elbow disabilities are in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a September 2006 Request for Approval of School Attendance, the Veteran indicated that his daughter A.A. was a freshman in college and that his daughter D.A. was a senior in high school.  

2.  In a June 2008 Certification of School Attendance or Termination and subsequent RO contact,  the Veteran reported that his D.A. had left school and was completing her G.E.D. that summer, and would attend college in the Fall of 2008, and that his daughter A.A. had left college with plans to return in the Fall of 2008.

3.  Subsequent records reflect the Veteran's report that A.A. graduated high school in June 2006 and did not complete any college coursework, and that D.A. did not enroll in any college program.  

4.  The Veteran was at fault in the creation of the indebtedness at issue, but he was not guilty of bad faith, misrepresentation or fraud.

5.  The recouping of the $11,673.73 in overpaid benefits would not deprive the Veteran of basic necessities.  

6.  The recovery of the overpayment at issue would not defeat the purpose for which they were awarded as the benefits were intended to provide disability compensation for the Veteran and his dependents until completion of their education or training, which they did not undertake.

7.  The failure to make restitution in this case would result in unfair gain to the Veteran.  

9.  The Veteran did not relinquish a valuable right or incur a legal obligation in reliance on the VA disability compensation overpayment



CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA disability compensation benefits have not been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.700 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

However, the Court of Appeals for Veterans Claims (Court) has held that the notice and duty-to-assist provisions of the Veterans Claims Assistance Act of 2000 do not apply to claims for waiver of recovery of overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002); see also Lueras v. Principi, 18 Vet. App. 435 (2004).

Law and Regulations

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair. 38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit. 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).



Analysis

The Veteran's requests waiver of recovery of the debt of $11,673.73 due to overpayment of VA compensation benefits.

Veterans who are entitled to compensation for service connected disabilities are entitled to additional compensation for dependents, including a spouse and a dependent child, provided that the disability is rated not less than 30 percent disabling.  See 38 U.S.C.A. § 1115  (West 2002). 

The term "child of the Veteran" includes an unmarried person who is a legitimate child who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA. 38 C.F.R. § 3.57.  See also 38 U.S.C.A. §§ 101(4)(A), 104(a).

On a VA Dependency Verification Form received in October 2006, the Veteran claimed 4 children as dependent-S.A., A.R., D.A. and A.A.  He noted that A.A. was a freshman at Maryville University, and that D.A. was a senior in high school.  

In a letter accompanying a September 2007 rating decision, the Veteran was notified that he was being paid as a Veteran with 4 dependents-S.A., A.R., D.A., and A.A.  He was notified that he was to inform VA right away if there was any change in the status of his dependents.  

In a June 2008 Certification of School Attendance or Termination, the Veteran indicated that D.A. had stopped school due to pregnancy, and would complete her GED in the summer and start college in the fall of 2008.  He noted that she started GED classes in June 2008, and was expected to graduate in June 2012.  He also noted that A.A. last attended Meramec College and had stopped school for personal reasons with plans to return in the fall of 2008.  

A June 2008 report of contact reflects that the Veterans Service Representative had received the Certification of School Attendance or Termination Forms. The report of contact reflects the Veteran's report that A.A. graduated from high school in June 2006 and attended Meramec College the following fall semester.  She stopped attending school in January 2008, with plans to attend a different college in August 2008; however, she had not yet enrolled in another school.  The Veteran also reported that D.A. stopped attending high school in January 2008 and began a GED program in June 2008.  She planned to attend Florissant Valley College in August 2008.

Various other reports of contact dated in February 2009 reflect that the Veterans Service Representative called the registrar's office Maryville University, which indicated that A.A. did enroll in college for the fall 2006, but never attended.  Maramec Community College also indicated that A.A. had enrolled for the fall 2006 term but dropped them all and had not been back at school since.  The registrar's office at Florissant Valley Community College was also contacted regarding the status of D.A., and they indicated that D.A. did attend her GED courses and take the examination, but did not register for any college courses.  

In a letter accompanying a February 2009 rating decision, the Veteran was again informed that he was being paid as a veteran with 4 dependents, and that he was to inform VA immediately if there was a change in the status of his dependents.  

In a February 2009 statement, the RO indicated that the Veteran's dependent daughter, A.A, was to be removed from his award, effective the date of her eighteenth birthday.  The RO noted that A.A. had never attended St. Louis Community College-Meramec, or Maryville University, as reported.  The RO also proposed to terminate the Veteran's dependent daughter D.A. from his award, effective August 2006, the date of her eighteenth birthday.  It was noted that she was added for the period she was seeing her GED, but her further education was unclear.  The Veteran was asked to submit any additional evidence.

An April 2009 report of contact reflects that the Veteran indicated that A.A. and D.A. were not in school at that time.  

A June 2009 report of contact form indicates that the Veteran was informed about the potential overpayment and asked if he wanted to take action now to reduce the amount of the potential overpayment.  He responded that he did not want the 2 daughters removed now as he had recently married and had a new child, and he hoped that this would compensate, if not remove, all of the overpayment.  The Veterans Service Representative indicated that she informed the Veteran that he could call any time within the next 60 days and requests that his 2 daughters be removed from the award.

In a July 2009 statement, the Veteran reported that A.A. graduated high school in June 2006, and that D.A. attended high school until October 2006.  He noted that, as his daughters' further education was unclear, and that if he obtained any information to support that they were enrolled in college, he would forward that information immediately to reduce any amount of overpayment.

In April 2010, the VA Debt Management Center sent a letter to the Veteran indicating that he received $11, 637.72 in benefits that he was not entitled to receive.

The Veteran responded to this letter in May 2010, indicated that recouping the overpayment would cause extreme financial hardship, and that the debt occurred with no knowledge on his part.  In a subsequent communication, he indicated that he provided his children with supplies for school attendance and was not aware of their attendance.  He noted that he called VA several times whenever he received notification regarding his dependents' school attendance.  

In a Financial Status Report dated in April 2010, the Veteran reported a net monthly income of $2,515 and total monthly expenses of $2,800, thus creating a monthly debt of approximately $300.  However, he did not include monthly VA compensation of $1,617 in his net monthly income calculations.

If there is no indication of fraud, misrepresentation, or bad faith recovery of overpayment of benefits is prohibited if the Secretary determines that recovery would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  In this case, the Committee on Waivers and Compromises found the Veteran free of misrepresentation, or bad faith, and the Board agrees that there insufficient evidence to make such a determination.  

In determining whether recovery would be against equity and good conscience, we find that the actions of the Veteran created the debt.  To that end, the Veteran has maintained that he did inform VA of the status of his dependents.  However, the record reflects that he failed to inform VA in a timely fashion that his daughters were not in school, and did not indicate that they had stopped going to school until after the fact, despite receiving notification that he was to inform VA immediately in the case of any change in status of his dependents. 

The Veteran's argument that he was unaware of the educational status of his daughters is of no avail.  He had a duty to inform VA of the change in status of his dependents and was responsible for keeping apprised of his daughters' educational status and/or notifying VA when he was informed of any changes.

In regard to whether collection of the debt would defeat the purpose of the benefit, we find that collection would not defeat the purpose of the benefit.  The Veteran was in receipt of benefits to which he was not entitled and that waiver of recovery would constitute unjust enrichment.  These benefits were intended to compensate the Veteran for any dependents over the age of 18 during the completion of any additional training or education.  If a waiver of recovery is granted it would create an unfair gain to the Veteran because he would be allowed to retain funds to which he was not entitled.  There is no indication that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.  

The Board has considered whether the Veteran would be subjected to undue hardship if the debt were recovered.  As noted above, the Veteran indicated in his financial status report that his monthly expenses were approximately $300 greater than his net income; however, he did not list any VA disability compensation as part of his income, which the RO noted was over $1,500 per month.  The Board notes that "financial hardship" is primarily intended to mean that a veteran would be deprived of basic necessities such as food, clothing, and shelter, which do not appear to be factors here.  Based on the reported income and expenses, the Board finds that recoupment of this debt would not cause undue financial hardship. 

In viewing the elements of equity and good conscience, the Board concludes that the negative evidence outweighs the positive evidence and that the facts in this case demonstrate that waiver of recovery of the overpayment is not against equity and good conscience.  Accordingly, waiver of recovery of the overpayment is denied.


ORDER

Entitlement to waiver of recovery of the debt of $11,673.73 due to overpayment of VA compensation benefits is denied.


REMAND

After review of the claims file, the Board believes that additional development on the claims for service connection for right and left elbow and hand disabilities is warranted.  

The Veteran contends that he is entitled to service connection for right and left hand and elbow disabilities, as he believes that these disabilities stem from overuse in service from training, lifting weights and playing basketball. 

The Veteran's service treatment records document that he was a basketball player and incurred injuries as a result, including to the knees and ankles; however, no hand or elbow injury is noted.  On examination in June 1994, no abnormalities with respect to the hands or elbows were reported.  However, on report of medical history also dated in June 1994, the Veteran reported that he injured his fingers.  It was noted that the Veteran fractured the right third and left fifth fingers.  While the Veteran also endorsed painful or "trick" shoulder or elbow, further comments notes that he complained of subluxation of the right shoulder during sports.  

Following discharge from service, private treatment records from Dr. R. reflect that the Veteran was seen in July 2009 for evaluation of pain going down both of his arms with aching from his shoulder, elbow, and wrist.  After examination and x-rays, he was diagnosed with bilateral hypertrophic osteoarthritis.  The examiner noted that this disability was "probably from his days where he did a lot of weightlifting."  The examiner also noted a diagnosis of bilateral cubital tunnel, right greater than left.  The Veteran subsequently underwent surgery to treat his right cubital tunnel and hypertrophic osteoarthritis of the right elbow in August 2009 and left elbow in February 2012.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83. 

Given that the record reflects possible current elbow and/or hand disabilities that may be related to service, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for right and left hand and elbow disabilities.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the RO or the AMC is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.
 
2. After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should clearly identify all current right and left hand and/or elbow disability(ies). The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current hand and/or elbow disability was incurred in service or is otherwise medically related to service, to include the Veteran's report of weightlifting, exercise, and basketball-related activities during service.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached. 

3. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


